DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Line 3 of the claim, the limitation “the outermost part” lacks sufficient antecedent basis.  Line 5 of the claim, the limitation “the metal interior material” lacks sufficient antecedent basis.  Lines 7-8 of the claim, the limitation “the plurality of interior material attachment structures” lacks sufficient antecedent basis.
With regard to claim 2: Lines 2-3 of the claim, the limitation “the connection part groove” lacks sufficient antecedent basis.  Lines 3-4 of the claim, the limitation “the plurality of interior material attachment structures” lacks sufficient antecedent basis.
With regard to claim 3: Lines 3-4 of the claim, the limitation “the left and right sides of the connection part groove” lacks sufficient antecedent basis.

With regard to claim 5: Line 4 of the claim, the limitation “the outer surface” lacks sufficient antecedent basis.
With regard to claim 6: Line 2 of the claim, it’s unclear if the limitation “two binding protrusions”  is referencing the previously recited binding protrusions.  Line 3 of the claim, it’s unclear if the limitation “one binding protrusion” is referencing the previously recited binding protrusions.  Line 5 of the claim, it’s unclear if the limitation “the other binding protrusion” is referencing the previously recited binding protrusions.  Line 6 of the claim, the scope of the phrase “relatively remote” is unclear.  It’s unclear as to what extent the distant the other binding protrusion must be to be considered relatively remote. Lines 6-7, the limitation “the other side” lacks sufficient antecedent basis.
With regard to claim 8: Lines 3-4, it’s unclear if the limitation “four unit interior material attachment structure” is referencing the previously recited interior material attachment structure. Line 5 of the claim, the limitation “the connector” lacks sufficient antecedent basis. 
With regard to claim 10: Line 5 of the claim, the limitation “the connection part groove” lacks sufficient antecedent basis.  Lines 7-8 of the claim, the limitation “the connection part grooves of the neighboring interior material attachment structures” lack sufficient antecedent basis.  Line 9 of the claim, the limitation “the unit interior material attachment structures” lack sufficient antecedent basis.
With regard to claim 11: Lines 2-3 of the claim, the limitation “the unit interior material attachment structure” lacks sufficient antecedent basis. Last line of the claim, the limitation “the metal interior material” lacks sufficient antecedent basis.  
With regard to claim 12: Lines 2 and 3 of the claim, the limitation “the binding protrusion” lacks sufficient antecedent basis. Last 2 lines of the claim, the limitation “the metal interior material” lacks sufficient antecedent basis.  


Claims 1-14 are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerny et al. (US 2013/0167458) in view of Wang (US 2006/0260223 A1).
With regard to claim 1: Cerny et al. disclose an interior material attachment structure (20) comprising: 
connection part grooves (34, corners slots) formed adjacent to an outermost part of the interior material attachment (20) in order to connect a plurality of interior material attachment structures (20) to each other (figs. 1-2).  Note that the corner slots at each corner of the interior material attachment structure is interpreted to be one connection part groove (see fig. 1).
Cerny et al. does not disclose wall attachment part bolt grooves and protrusions formed at the outermost part of the interior material attachment structure in order to attach a metal interior material.
However, Wang disclose an interior material attachment structure (10) for floor and wall structures having grooves (18, nail or screw holes) capable of use as wall attachment part bolt grooves 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior material structure of Cerny et al. to include wall attachment part grooves and protrusions formed at the outermost part of the interior material attachment structure such as taught by Wang et al. in order to provide adaptability of having the interior material structure for use on a wall where the interior material is capable of being securely attached to the interior material attachment structure to mitigate unwanted disengagement.  As modified, the connection part grooves are formed adjacent the binding protrusions. 
Examiner notes that the recitation of the metal interior material is considered to be directed to an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to claim 2: Cerny et al. discloses a connector (80, bridge connector) bound to the connection part groove (34) in order to connect a plurality of interior material attachment structures including the interior material attachment structure (fig. 1).
With regard to claim 3: Cerny et al. discloses the interior material attachment structure (20) has the binding protrusions (36, locking tabs) formed on the left and right sides of the connection part groove (34) (fig. 1).
With regard to claim 4: Cerny et al. discloses that in order to reliably construct the connection part grooves (34), the connection part grooves (34) are connected in a rib shape at inner surfaces of openings of the connection part grooves (34) (fig. 1).
With regard to claim 5: Cerny et al. discloses that the interior material attachment structure (20) is formed in a rectangular shape (fig. 1). 
Cerny et al. as modified by Wang discloses that the binding protrusions are formed on the outer surface of the rectangular interior material attachment structure so as to be located on one side of neighboring sides at a corner of the rectangular interior material attachment structure.
With regard to claim 6: Cerny as modified by Wang discloses two binding protrusions (14) are formed on each side of the rectangular shape, wherein one binding protrusion (14) is disposed close to a corner on one side of two sides abutting on the corner, and the other binding protrusion (14) is disposed relatively remote from the corner on the other side (see fig. 2a of Wang).
With regard to claim 7:  The recitation of when the interior material attachment structure is manufactured, four unit interior material attachment structures are manufactured at a time renders the claim a product by process claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
With regard to claim 8: Examiner notes that in order to attach the interior material attachment structure to a wall surface, four unit interior material attachment structures (20) are connected to each other through the connector before an interior material can be attached.
With regard to claim 9:  Cerny et al. discloses that the connector has a binding step part (88) to form an insertion space of the metal interior material (figs. 6 and 8A-8B).
With regard to claim 11: Cerny et al. discloses a gap between the unit interior material attachment structure (20) and another unit interior material attachment structure (20) adjacent thereto is larger than the thickness of the interior material (figs. 1, 8A and 8B).
Cerny et al. in view of Wang does not disclose the interior material is a metal interior material.
It would have been a matter of obvious design choice to form the interior material out of metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 233.  Metal is a well-known material for use in tiles and would have been an obvious material choice before the effective filing date of the claimed invention for its inherent material properties such as durability and aesthetic.
With regard to claim 12:  Cerny et al. discloses that the binding protrusion (14) has a binding retreat space formed on the opposite side of the binding protrusion (14), in order to secure a retreat space when coupled to the metal interior material (fig. 1b).

Allowable Subject Matter
Claims 13-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the combination of all the elements of the claimed interior material attachment structure including all of the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to attachment structures for wall or floor elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633